Citation Nr: 1529982	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  07-13 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of the recovery of overpayment of VA disability compensation in the amount of $9,587.60, to include the preliminary issue of whether the request for a waiver was timely filed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from December 1963 to October 1967. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 decision of a Department of Veterans Affairs (VA) Regional Office (RO) located in Roanoke, Virginia, that reduced the Veteran's compensation benefits due to his incarceration for a felony, effective January 19, 2005, creating an overpayment of $9,587.60.  Jurisdiction over the claim now resides with the Philadelphia RO.

In a September 2006 decision, the VA Debt Management Center (DMC) in Fort Snelling, Minnesota, denied the Veteran's request for waiver of recovery of the compensation indebtedness of $9,587.60, on the basis that a timely request for a waiver of overpayment of compensation benefits was not submitted. 

The Veteran failed to report to a Board hearing scheduled in February 2010.  Though he presumably did not appear to his hearing as a result of his incarceration, he did not provide reasons for his absence or request another hearing.  Thus, his request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

The Board remanded the issue on appeal for further evidentiary development in June 2010.  In January 2012, the Board denied entitlement to waiver of the recovery of overpayment of VA disability compensation of $9,587.60, on the grounds that the Veteran did not file a timely waiver request. 

The Veteran subsequently appealed the Board's decision to the United States Court of Appeal for Veterans Claims (Court), and in a March 2013 decision, the Court found that the Board erred in determining that the Veteran failed to timely submit a request for a waiver because the RO did not mail the notification of indebtedness to his prison address of record.  Accordingly, the Court set aside the Board's January 2012 decision and remanded the matter to the Board for further proceedings consistent with the Court's decision.

In September 2013, the Board remanded the case again for further development by the originating agency, consistent with the Court's March 2013 decision.  The case has been returned to the Board for further appellate action.

In Schaper v. Derwinski, 1 Vet. App. 430 (1991), the U.S. Court of Appeals for Veterans Claims (Court)-formerly, the U.S. Court of Veterans Appeals-held that, when the validity of a debt is challenged by a veteran, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  The Veteran's representative argues that neither the Board nor the RO has addressed the issue of proper creation of the Veteran's debt.  However, the Board notes that this issue was first adjudicated by the Board in its January 2012 decision, and the Committee on Waivers and Compromises (COWC) addressed it in the recently submitted May 2015 decision.  Both the Board and the COWC found that the debt was created properly.  See January 2012 Board decision and May 2015 COWC decision.  Furthermore, the Board notes that the Veteran did not appeal this portion of the Board's decision to the Court and the Court, in its March 2013 Memorandum Decision, did not indicate that the portion of the Board's January 2012 decision that found that the Veteran's debt was properly created was not decided correctly.  The Board notes that arguments not raised on appeal to the Court are considered to be abandoned.  Pederson v. McDonald, No. 13-1853, (Vet. App. Feb. 13, 2015) amended, No. 13-1853, (Vet. App. Feb. 18, 2015).

This appeal was processed in part, using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board notes that in its September 2013 remand, the AOJ was directed to request an up-to-date financial status report listing all monthly income, monthly expenses, and assets (to include bank account information) from the Veteran, and thereafter, to adjudicate the request for a waiver of recovery of overpayment of VA disability compensation in the amount of $9,587.60.  Upon completion of the development, the AOJ was instructed to consider the evidence of record and adjudicate the Veteran's request for a waiver of recovery of overpayment of the debt noted above.  After adjudicating the claim, the AOJ was explicitly instructed to issue a supplemental statement of the case (SSOC) if it denied the Veteran's request for a waiver of recovery of the debt.  

The Board observes that at least part of the requested development was apparently completed in that the Veteran's updated financial information was submitted in November 2013.  However, it appears that the AOJ has not yet issued a SSOC prior to returning the claims file to the Board for appellate review or provided the Veteran and his representative an opportunity to respond to this adjudication of his request for waiver of recovery of the debt.  This must be done prior to appellate review.  Under 38 C.F.R. § 19.31, the agency of original jurisdiction will furnish a SSOC if, pursuant to a remand by the Board, it develops additional evidence.  
38 C.F.R. §§ 19.31(c), 19.38 (2014). 

Under these circumstances, a remand is required as to this issue in order to ensure compliance with the development requested by the Board's September 2013 remand and to adjudicate this claim on the basis of that evidence including issuance of an appropriate SSOC.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

While the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  See, e.g., Ascherl v. Brown, 4 Vet. App. 371, 377 (1993) (where the record before the Board is inadequate, a Remand is mandatory rather than permissive.)

Accordingly, the case is REMANDED for the following action:

1.  As it has been almost two years since the Veteran submitted his updated financial information, the AOJ should request an up-to-date financial status report listing all monthly income, monthly expenses, and assets (to include bank account information) from the Veteran.

2.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the request for a waiver of recovery of overpayment of VA disability compensation in the amount of $9,587.60.

3.  If the benefit sought on appeal is not fully granted, furnish the Veteran and his representative an appropriate SSOC and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include the evidence obtained through development pursuant to the Board's remand in September 2013 (i.e., the November 2013 financial status information).

To help avoid future remand, the AOJ must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

